Citation Nr: 0624447	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-06 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to May 21, 2003, for 
an award of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  A claim for service connection for PTSD was received on 
May 21, 2003.

2.  PTSD was not diagnosed prior to April 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to May 21, 2003, for 
a grant of service connection for PTSD, have not been met.  
38 U.S.C.A. 5101, 5107, 5110 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.114(a), 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received on May 21, 
2003.  In correspondence dated in May 2003, he was notified 
of the provisions of the VCAA as they pertain to the issue of 
service connection.  Thereafter, service connection was 
awarded, with the effective date being the date of receipt of 
the veteran's claim.  The veteran took issue with the 
effective date for the award of service connection.
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
claim for service connection.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for an earlier effective 
date, any questions as to the appropriate effective date to 
be assigned are rendered moot.  



Analysis

Generally, the effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release from service if an application 
therefore is received within one year from such date of 
discharge or release.  Otherwise, the effective date will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).

Where compensation benefits are awarded pursuant to a 
liberalizing law or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the law.  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R.  § 
3.114(a) (2005).  A liberalizing law or issue is any change 
in the law or a regulation that creates a new benefit or 
basis of entitlement.  See Routen v. West, 142 F.3d 1434 
(1998).  

If review of a claim is initiated either by VA or at the 
request of the claimant more than one year after the 
effective date of the change, the effective date of the award 
may be one year prior to the date of VA's determination of 
entitlement, if the veteran met all of the criteria of the 
liberalizing law or issue at that time.  38 C.F.R. § 3.114; 
McCay v. Brown, 106 F.3d 1577, 1581 (Fed. Cir. 1997). 

The veteran contends that he should be entitled to an earlier 
effective date one year prior to May 21, 2003, for the grant 
of service connection for PTSD because 1) he allegedly had 
experienced PTSD symptoms since his return from Vietnam; 2) a 
liberalizing change in the law occurred on April 11, 1980 
allowing PTSD as a disability; and 3) a liberalizing change 
in the law occurred on March 7, 1997, namely the DSM-IV 
criteria for diagnosing PTSD.  

The Board has considered the appellant's contentions, but 
finds however, based upon the evidence of record, an 
effective date earlier than May 21, 2003, for the award of 
service connection for PTSD, is not warranted.  The pertinent 
facts are essentially undisputed.  The veteran was not 
clinically diagnosed with PTSD until April 2003.  He filed a 
claim for service connection for PTSD in May 2003, which was 
received by VA on May 21, 2003.  

The procedural history of this case shows that in May 2003 
the veteran submitted medical evidence, which included an 
April 2003 VA psychiatric assessment, showing he had been 
diagnosed with PTSD.  In an August 2003 rating decision, the 
RO awarded service connection and assigned a disability 
rating of 70 percent.  Subsequently, in October 2003 the 
increased the disabling rating to 100 percent, effective May 
21, 2003, based on an August 2003 VA psychiatric examination 
and medical opinion of J.C.L., M.D., the veteran's private 
physician.  

In finding an earlier effective date is not warranted here, 
the Board observes that the veteran did not submit his claim 
within one year of separation from military service.  Thus, 
the effective date must be either the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2005).  The 
addition of PTSD to the rating schedule in 1980 is considered 
a liberalizing VA issue for the purposes of 38 C.F.R. § 
3.114(a).  See VA O.G.C. Prec. Op. No. 26-97, 62  Fed. Reg. 
63,604 (1997). 

Under applicable criteria, the effective date of an award 
made pursuant to a liberalizing act shall be fixed in 
accordance with the facts found.  Entitlement to an earlier 
effective date is not warranted unless the veteran met all 
the eligibility criteria for PTSD on the effective date of 
the liberalizing law and such eligibility existed 
continuously from that date to the date of claim.  Thus, 
while the Board acknowledges that while the addition of PTSD 
to the rating schedule in 1980 is considered a liberalizing 
VA issuance for the purposes of 38 C.F.R. § 3.114(a); it does 
not authorize a retroactive award for every grant of service 
connection for PTSD.  See VA O.G.C. Prec. Op. No. 26-97, 62 
Fed. Reg. 63,604 (1997).  A retroactive effective date cannot 
be assigned unless the evidence established that the veteran 
had PTSD as of April 11, 1980, and that the disability 
continued up to the date that the claim for compensation was 
filed in May 2003.  Id. 

The Board has reviewed all the evidence of record, to include 
the veteran's service medical and the post-service medical 
records.  The Board finds, however, that there is no evidence 
which established a diagnosis of PTSD as of April 11, 1980, 
in order to warrant an earlier effective date in accordance 
with the liberalizing law.  In making this determination, the 
Board has considered the statement from the VA psychiatrist 
and J.C.L., M.D. which indicated that the veteran reported he 
had experienced PTSD symptoms since returning from Vietnam in 
1970.  However, the Board notes that it was not until the VA 
psychiatric evaluation of April 2003 that objective 
observations and opinions were presented that made it 
factually ascertainable to conclude that the veteran had a 
clinical diagnosis of PTSD, at any level of social and 
occupational impairment pursuant to DSM-IV.  

Therefore, the Board affirms the effective date of May 21, 
2003 for the assignment of a 100 percent rating for PTSD, 
based on the date of receipt of the veteran's claim for 
service connection.   38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(o).  


ORDER

An effective date earlier than May 21, 2003, for the grant of 
service connection for post-traumatic stress disorder (PTSD) 
is denied.   



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


